Title: To George Washington from Jonathan Boucher, 6–7 December 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Friday [Annapolis, 6–7 December 1771]

By some means or other, Joe contriv’d to miss Me in his Way thro’ my new Parish, tho’ I was there, & way laid Him on purpose. Having been busy in looking out for a House, & providing ways & means for my Removal, I return’d not hither till Yesterday. This will account for the Boy’s having staid so long.
Employ’d about packing up, hiring of Carts, & other very troublesome & disagreeable Business of that Nature, I shall have little Time to answer your Letter fully. Suffice it to say, that I thank You for your Frankness & plain Dealing. You have seen & understood the Matter worse than it really is: yet I make no more Apologies for, nor pretend to palliate, what is past. I can & do promise You that You neither shall have cause to reproach Yourself, nor shall any Body else have Room to reproach You for sending Him to Me again—at the least, for this Winter. I see no prospect of any considerable Avocations, exceptg one short

Expedition to your House: and I am not afraid to speak with Confidence, that I both can & will do as much, if not more, for Him, than most other Men. If, after that, there be any Danger of falling into our old Track, as I have already said, I will be the first to advertise You of it, &, at Least, to assist You with my Advice, where else to place Him.
I have rented the House of Mr Magruder, Jack heard Me talk of, not more than twenty miles from You. I am aiming to get into it with all possible Speed, but when I shall accomplish it, is uncertain.
Yesterday, Govr Eden said He would come to your House next Week; but, when I ask’d Him, if (as I shou’d have Occasion to write to You to Day) I might positively announce This to You; He said, He could not be positive till the Assembly shou’d be broke up, which will certainly be this Week. I think you need not look for Him till the Week after, or, however, the latter End of the coming one. If I accompany Him, as He presses me, & as I certainly will, if I can, I will endeavour to contrive You more decisive Notice.
Saturday
The Boy was detain’d yesterday by Mr Johnson, who then expected the Medicines from his Brother. They are not come: but they are to be sent by Express, & will be with You by the Tuesday or Wednesday. I am vex’d & sorry for this Accident.
The Govr now says He will be with You on the Monday, or Tuesday in the next Week. I then expect to see You, & shall settle aught that, in my Hurry, I may now have omited. I am, dear Sir, Yr most obedt

Jonan Boucher

